EXHIBIT THIS SECURITY HAS NOT BEEN REGISTERED UNDER THESECURITIES ACT OF 1933. IT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AREGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THESECURITY UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE FUSA CAPTIAL CORPORATION CONVERTIBLE PROMISSORY NOTE $50,000.00 Seattle, Washington Dated as of April 11, 2009 FUSA Capital Corporation, a Nevada corporation (the “Company”), for value received, hereby promises to pay to FSAC Investment Partners, or its registered assigns (“Holder”), the sum of Fifty Thousand Dollars ($50,000.00) on the terms and conditions set forth hereinafter. Payment for all amounts due hereunder shall be made by mail to the registered address of Holder. The following is a statement of the rights of Holder of this Note and the conditions to which this Note is subject, and to which Holder hereof, by the acceptance of this Note, agrees: 1.
